Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 07/22/2022 has been entered. Claims 1-20 are pending. Claims 1, 9, and 14 have been amended. No claim is added or cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 08/10/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 07/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mogul (US 20150326698) hereinafter Mogul in view of Heddes (US 20100162265) hereinafter Heddes. 
Regarding claim 1, Mogul teaches an integrated computing device (i.e. a computing device, [0014]), comprising: one or more computing clusters (i.e. a computing device containing one or more processors, memory and other components, [0020]); and one or more network controllers (i.e. Each computing device may include one or more network controllers, [0024]), each network controller comprising a local data notification queue configured to queue send message notifications originating from one or more of the computing clusters on the integrated computing device (i.e. network controller may include one or more transmit buffers that includes eight separate priority queues each queue having 1,000 or more slots storing one or more network messages, [0026]-[0027] and The transmission may be either external to the computing device or internal to the computing device (e.g., the NIC 140 may transmit the message to itself, [0036]); a remote data notification queue configured to queue receive message notifications originating from one or more remote network controllers on one or more remote integrated computing devices (i.e. a receive buffer for storing network data (e.g., network messages), [0025], these buffers may be capable of storing a plurality of network messages, such as data network messages, response network messages and timeout network messages, [0026], and The request for data when received by a remote computing device may invoke a response network message. Response network message may be a type of network message that contains data corresponding to the request contained within the original data network message, [0029]).
However, Mogul does not explicitly disclose a local no-data notification queue configured to queue receive message notifications originating from the one or more computing clusters on the integrated computing device; a connection scheduler configured to sending of data from memory on the integrated computing device when a send message notification in the local data notification queue is matched with a receive message notification in the remote data notification queue, and to schedule sending of receive message notifications from the local no-data notification queue, such that sending of a receive message notification in the local no-data notification queue is not blocked by the send message notification queued in the local data notification queue prior to the send message notification in the local data notification queue being matched with the receive message notification in the remote data notification queue.
However, Heddes teaches a local no-data notification queue configured to queue receive message notifications originating from the one or more computing clusters on the integrated computing device (i.e. For a receive channel, the entries in these fifos represent messages that have been received from the NoC (buffer-address+length), or they represent transmitted credits (buffer-address+length), [0139]); a connection scheduler configured to sending of data from memory on the integrated computing device when a send message notification in the local data notification queue is matched with a receive message notification in the remote data notification queue (i.e. The PE 13 supports a configurable number of unidirectional communication channels as describe herein. A communication channel is a logical unidirectional link between one sender and one receiver, [0139] and sending only upon match for example in a flow controlled data transfer, the transmitter node does not transmit the data message over the NoC before having received a notification from the receiver node that indicates a buffer is free on the receiving side and ready for storing the next message, [0077], an outstanding transmit request of Synchronous-type Transmit Channel object will be executed by the transmitter PE 13 as soon as a credit has been received. If a credit has been received previously, then the transmitter PE 13 will transmit the message immediately when the thread invokes the send primitive, [0186] and management of credits/receive message notifications, [0114]) and to schedule sending of receive message notifications from the local no-data notification queue (i.e. For a receive channel, the entries in these fifos represent transmitted credits (buffer-address+length), [0139] and initiate the transmission of outgoing data messages and flow control messages over the NoC, [0136]), such that sending of a receive message notification in the local no-data notification queue is not blocked by the send message notification queued in the local data notification queue prior to the send message notification in the local data notification queue being matched with the receive message notification in the remote data notification queue (i.e. A TxChannel object behaves like a FIFO-queue.  It contains requests for message-transmissions, [0202], an implicit synchronization between a transmit Task and a receive Task takes place during binding of a Channel object. More specifically, the binding of TxChannel object causes an initialization message to be sent to the attached receiver Thread. The binding of the TxChannel object is non-blocking, i.e. there is no context switch. After the binding has completed, the TxChannel object can be used. i.e. messages can be sent to the TxChannel object using a Write method, [0211], and ata Output Queue(s) 235 (labeled DTE_outputQs), which is one or more queues that are updated by the control logic 225 and monitored by the data transfer engine 223 to provide for communication of commands from the control logic 225 to the data transfer engine 223; such commands initiate the transmission of outgoing data messages and flow control messages over the NoC; in the preferred embodiment, there are three data output queues (dataOutQ1, dataOutQ2, dataOutQ3) that are uniquely associated with the NoC Data 1 bus, NoC Data 2 bus, NoC control bus, respectively; commands are maintained in the respective queue and processed by the data transfer engine 223 to transmit an outgoing message over the corresponding NoC bus, [0136]).
Based on Mogul in view of Heddes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Heddes to the system of Mogul in order to increase message queuing capability of Mogul system.

Regarding claim 2, Mogul teaches the network controller is configured to send data from the memory by directly accessing the memory (i.e. Memory 130 of system 100 may store information accessible by processors 120, including instructions 131 that may be executed by the processors 120. Memory 130 may also include data 135 that may be retrieved, manipulated or stored by processors, [0021] and the network controller 140 may transit one or more data network messages 220 externally over a network communication channel, [0049])

Regarding claim 3, Mogul teaches each of the send message notifications comprises a connection number, a source memory address, a message size, a send tag (i.e. the data may comprise any information sufficient to identify the relevant information, such as numbers, descriptive text, proprietary codes, pointers, references to data stored in other memories such as at other network locations, or information that is used by a function to calculate the relevant data, [0023]).
However, Mogul does not explicitly disclose a send-complete semaphore.
However, Heddes teaches a send-complete semaphore (i.e. This shared local memory address space can be used to store shared variables. Semaphores are used to achieve mutual exclusive access to the shared variables by the threads executing on the PE 13, [0181]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 4, Mogul teaches each of the receive message notifications comprises a connection number, a destination memory address, a receive buffer size, a receive tag tag (i.e. the data may comprise any information sufficient to identify the relevant information, such as numbers, descriptive text, proprietary codes, pointers, references to data stored in other memories such as at other network locations, or information that is used by a function to calculate the relevant data, [0023]).
However, Mogul does not explicitly disclose a receive-complete semaphore.
However, Heddes teaches a receive-complete semaphore (i.e. This shared local memory address space can be used to store shared variables. Semaphores are used to achieve mutual exclusive access to the shared variables by the threads executing on the PE 13, [0181]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 5, Mogul does not explicitly disclose each network controller is configured to determine when a send message notification in the local data notification queue is matched with the receive message notification in the remote data notification queue based on a connection number of the send message notification matching a connection number of the receive message notification.
However, Heddes teaches each network controller is configured to determine when a send message notification in the local data notification queue is matched with the receive message notification in the remote data notification queue based on a connection number of the send message notification matching a connection number of the receive message notification (i.e. sending only upon match for example in a flow controlled data transfer, the transmitter node does not transmit the data message over the NoC before having received a notification from the receiver node that indicates a buffer is free on the receiving side and ready for storing the next message, [0077], an outstanding transmit request of Synchronous-type Transmit Channel object will be executed by the transmitter PE 13 as soon as a credit has been received. If a credit has been received previously, then the transmitter PE 13 will transmit the message immediately when the thread invokes the send primitive, [0186] and the buffer address in the message must match the address of a previously transmitted credit; furthermore, the length of a received message must be smaller or equal than the length of the previous credit. The buffer status memory 241 contains the actual fifo entries as described above. The channel status memory 239 contains, for each channel, control information for each channel-fifo, like base-address in the channel status memory, read pointer, write pointer and check pointer, [0139]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 6, Mogul teaches each of the plurality of network controllers is configured to connect to a plurality of remote network controllers (i.e. Each computing device may include one or more network controllers 140 that may be used for communicating with other computing devices over network, [0024]).

Regarding claim 7, Mogul does not explicitly disclose a semaphore buffer configured to hold semaphores from the receive message notifications originating from the one or more remote network controllers.
However, Heddes teaches a semaphore buffer configured to hold semaphores from the receive message notifications originating from the one or more remote network controllers (i.e. (i.e. This shared local memory address space can be used to store shared variables. Semaphores are used to achieve mutual exclusive access to the shared variables by the threads executing on the PE 13, [0181]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. The rationale to combine as discussed in claim 1, applies here as well.

Regarding claim 8, Mogul teaches a segmenter configured to segment the data based upon size information contained in one or more of the send message notifications queued in the local data notification queue and receive message notifications queued in the remote data notification queue before sending the data from the memory on the integrated computing device (i.e.  a network message (e.g., 220, 225, 230) may be any message capable of or configured to be sent over a network communication channel. The network messages may be, for example, a packet, frame, cell, data segment or datagram and may be ready to transmitted over the physical medium or may require additional preprocessing (e.g., still require destination MAC address). The network messages may be formatted to support a proprietary communication protocol or an industry standard protocol (e.g., IP, TCP, UDP), [0028]). 

Regarding claim 11, Mogul teaches receiving additional receive message notifications from one or more additional remote network controllers on one or more additional remote integrated computing devices, and queueing the receive message notifications from the additional remote network controllers in the remote data notification queue (i.e. Network controller 140 may include one or more transmit buffers 157 and one or more receive buffers 159. These buffers may be capable of storing a plurality of network messages, such as data network messages 220, response network messages 225 and timeout network messages 230, [0026]).

Regarding claims 9-10 and 12-20, the limitations of claims 9-10 and 12-20 are similar to the limitations of claims 1-5 and 7-8. The combination of Mogul and Heddes further teaches after receiving the send message notification from the computing cluster, but prior to receiving the receive message notification from the remote network controller, send the receive message notification from the local computing cluster via the network controller to the remote network controller or to another remote network controller (i.e. The transmission may be either external to the computing device or internal to the computing device (e.g., the NIC 140 may transmit the message to itself). In FIG. 3A, data message 320 is at the head of the queue. The data message 320 is transmitted externally over the physical network as indicated by arrow 370. For example, the message may be sent from a local computing device to a remote computing device, Mogul, [0036]); and after receiving the receive message notification from the remote network controller, determining that the send message notification from the computing cluster matches the receive message notification from the remote network controller (i.e. sending only upon match for example in a flow controlled data transfer, the transmitter node does not transmit the data message over the NoC before having received a notification from the receiver node that indicates a buffer is free on the receiving side and ready for storing the next message, Heddes, [0077], an outstanding transmit request of Synchronous-type Transmit Channel object will be executed by the transmitter PE 13 as soon as a credit has been received. If a credit has been received previously, then the transmitter PE 13 will transmit the message immediately when the thread invokes the send primitive, Heddes, [0186]), and sending data from memory on the integrated computing device to the remote network controller (i.e. the message may be sent from a local computing device to a remote computing device, Mogul, [0036]). Therefore, the limitations of claims 9-10 and 12-20 are rejected in the analysis of claims 1-5 and 7-8 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
10/26/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447